DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS of 04/05/21 has been considered.

Drawings
The drawings of 10/23/20 are accepted.

Examiner’s Note - 35 USC § 101
Claims 1-20 qualify as eligible subject matter under 35 U.S.C. 101 because the claims are not directed to a judicial exception. 
Under step 2A, prong one, the claims do not recite an abstract idea, law of nature, or natural phenomenon.
Even if the claims did recite an abstract idea, law of nature, or natural phenomenon under step 2A, prong one, they also recite additional elements that integrate the judicial exception into a practical application under step 2A, prong two.
For example, the claims explicitly claim a plurality of drill rigs, which are structural elements, and the claims depend on the interplay between the structural drill rigs and the processing of data related to the drill rigs. This would apply any judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)). Such limitations are indicative of integration into a practical application.
As such, claims 1-20 are not directed to a judicial exception. They qualify as eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis et al (WO 20130180727 A1).

With respect to claim 1, Ellis et al discloses:
An apparatus (figure 19)
a monitoring system for monitoring a plurality of drill rigs, wherein each drill rig comprises a plurality of equipment units collectively operable to perform well construction operations to construct a well, wherein the monitoring system comprises a processor and a memory storing an executable computer program code (figure 19, references 1910a – 1910c disclose drilling rigs (which suggests plurality of equipment units collectively operable to perform well construction operations to construct a well) and centralized processing unit 1930 (which suggests processor and memory storing an executable computer program code); page 34, line 18 – page 35, line 2 describes figure 19 in more detail.; For specifics about some of the equipment units anticipated, please see page 4, lines 3-7, which state, “Sensor-based, real-time, condition monitoring and health diagnosis techniques enable early fault detection to avoid sudden catastrophic damage of drilling rig machinery like Top Drives, Drawworks, Mud Pumps, Electric Motor/generators, air compressors, centrifuges, centrifuge pumps, or any other mechanical systems.”)
and wherein the monitoring system is operable to: receive operational data from each of the drill rigs (page 34, lines 19-21 state, “One or more drilling rigs, e.g., 1910a, 1910b and 1910c, are associated with respective one or more data acquisition systems, e.g., 1920a, 1920b, and 1920c. The data acquisition systems collect sensor data and send it to a centralized processing unit 1930 through a communication network 1950.”)
determine operational status of each drill rig based at least partially on the operational data (page 34, line 26 – page 35, line 1 states, “The processing unit 1930 processes the received sensor data and determines the condition of the one or more rigs, or other mechanical systems, and reports the determined conditions to one or more electronic devices, e.g., 1940a, 1940b, and 1940c, through the communication network 1950.”)
determine a plurality of operational health indicators for each equipment unit of each drill rig based at least partially on the operational data, wherein each operational health indicator is indicative of operational health of a corresponding equipment unit with respect to a different operational health category (page 4, lines 3-7 state, “Sensor-based, real-time, condition monitoring and health diagnosis techniques enable early fault detection to avoid sudden catastrophic damage of drilling rig machinery like Top Drives, Drawworks, Mud Pumps, Electric Motor/generators, air compressors, centrifuges, centrifuge pumps, or any other mechanical systems.”; page 39, lines 6-9 state, “Information related to data processing results, e.g., related to diagnosis, monitoring, data collection, equipment life time estimation, maintenance activities, or any other related information may be transmitted via communication means to simple user interface elements.”; see also page 37, lines 20-26)
and display the operational status for each drill rig and the operational health indicators for each equipment unit of each drill rig on a single page on a video output device (suggested by the various display teachings of Ellis et al; page 12, lines 3-6 state, “Condition reporting at 370, may include initiating an alarm signal, displaying a message on a screen or display device, playing an audio message, communicating information related to the condition to another device or system, or the like.”; page 30, lines 13-15 state, “The system allows alarms to be set or warnings to be displayed to provide indication of the level of structural defects in the drilling rig, or other mechanical system.”; page 35, lines 25-26 state, “The device may also include a display unit to display content associated with the alarm for example.”)   

With respect to claim 16, Ellis et al discloses:
A method (abstract)
commencing operation of a monitoring system for monitoring a plurality of drill rigs, wherein each drill rig comprises a plurality of equipment units collectively operable to perform well construction operations to construct a well (figure 19)
and wherein commencing operation of the monitoring system causes the monitoring system to: receive operational data from each of the drill rigs (see claim 1)
determine operational status of each drill rig based at least partially on the operational data (see claim 1)
determine a plurality of operational health indicators for each equipment unit of each drill rig based at least partially on the operational data, wherein each operational health indicator is indicative of operational health of a corresponding equipment unit with respect to a different operational health category (see claim 1)
display the operational status for each drill rig and the operational health indicators for each equipment unit of each drill rig on a single page on a video output device (see claim 1)

With respect to claims 2 and 17, Ellis et al discloses:
wherein the operational status of each drill rig is indicative of one or more of a stage of the well construction operations, measured depth of the well, total vertical depth of the well, and rate of penetration by a drill bit (page 3, lines 17-18 state, “Common techniques for drilling rig operation monitoring use measured parameters such as speed, rate of penetration …”)

With respect to claim 3, Ellis et al discloses:
wherein each operational health indicator is or comprises a number indicative of the operational health of a corresponding equipment unit (page 28, lines 21-25 state, “the score, e.g., the difference between the relevance and redundancy, of each feature is obtained. A cumulated score percentage curve with the feature number is shown …”)

With respect to claim 5, Ellis et al discloses:
wherein one of the operational health indicators is indicative of an active status of a corresponding equipment unit (page 30, line 13 – page 31, line 1 state, “The system allows alarms to be set or warnings to be displayed to provide indication of the level of structural defects in the drilling rig, or other mechanical system. Based on a logic rule model, the progression of the defect, or degree of degradation of the equipment, may be specified.”)

With respect to claims 6 and 18, Ellis et al discloses:
wherein one of the operational health indicators is an aggregate of operations health of portions of that equipment unit, and wherein the operational health of each portion of the equipment unit is determined with respect to a threshold of normal operation of that portion of the equipment unit (“aggregate” is suggested by “sum” teachings of Ellis; page 11, lines 16-23 state, “Once the energy or power values, at different expected defect frequencies for one or more wavelet scales are computed, the condition of the bearing may be determined based on a comparison of the calculated energy or power values to one or more thresholds according to one aspect. According to another aspect, the calculated energy or power values across a plurality of wavelet scales, for a particular expected defect frequency, may be averaged or summed up and then compared to a single threshold.”; see also page 17, lines 28-31; page 19, lines 14-18; and page 20, lines 6-8 for further “threshold” teachings.)

With respect to claim 7, Ellis et al discloses:
wherein one of the operational health indicators is indicative of operational health of a corresponding equipment unit with respect to a threshold of normal operation of that equipment unit (suggested by “threshold” teachings of Ellis et al; see, for example, page 19, lines 14-22, which states, “the calculated spectral energy concentration(s), or a function thereof, may be compared to one or more thresholds … Analyzing a motor with broken rotor bar, as an example, FIG. 13A shows the difference between the motor current and current envelope. FIG 13B illustrates the spectrum comparison, using motor current, between a healthy motor and a motor with broken rotor bar.”)

With respect to claims 8 and 19, Ellis et al discloses:
one of the operational health indicators is indicative of states of operational triggers associated with a corresponding equipment unit (page 19, lines 14-25; the data differences between a healthy motor and a broken motor are indicative of a state of operational trigger.)
each operational trigger is indicative of a predetermined threshold of operational performance of a corresponding equipment unit (page 19, lines 14-25; see threshold and comparison teachings)
and each predetermined threshold of operational performance is within a normal operating range of a corresponding equipment unit (page 19, lines 14-25; see threshold and comparison teachings)

With respect to claims 9 and 20, Ellis et al discloses:
wherein one of the operational health indicators is indicative of an amount of deviation of measured operational performance of a corresponding equipment unit from expected operational performance of that equipment unit, and wherein the deviation amount is determined based on a mathematical model of that equipment unit (figures 12-13; page 19, line 5 – page 20, line 8; page 20, lines 22-28 state, “As shown in 1405, the training motor current data preferably correspond to different operational conditions of the motor, e.g., healthy, broken rotor bar, bowed rotor, unbalanced rotor, defective bearing, stator winding defect, and the like. At the end of the training process, a trained model with classification patterns is achieved … Each new motor current signal or test set 1455 is mapped to one of the classification patterns of the trained model 1465 to achieve a classification of the motor condition at 1475.”)

With respect to claim 10, Ellis et al discloses:
wherein the equipment units comprise a top drive, a mud pump, and a drawworks (page 4, lines 3-7 state, “Sensor-based, real-time, condition monitoring and health diagnosis techniques enable early fault detection to avoid sudden catastrophic damage of drilling rig machinery like Top Drives, Drawworks, Mud Pumps …”)

With respect to claim 11, Ellis et al discloses:
An apparatus (see claim 1 above)
a monitoring system for monitoring a plurality of drill rigs, wherein each drill rig comprises a plurality of equipment units collectively operable to perform well construction operations to construct a well, wherein the monitoring system comprises a processor and a memory storing an executable computer program code (see claim 1 above)
and wherein the monitoring system is operable to: receive operational data from each of the drill rigs (see claim 1 above)
determine a plurality of operational health indicators for each equipment unit of each drill rig based at least partially on the operational data, wherein a first one of the operational health indicators is indicative of an active status of a corresponding equipment unit, and wherein a second one of the operational health indicators is indicative of operational health of a corresponding equipment unit with respect to a threshold of normal operation of that equipment unit (see citations in claims 1 and 5 above)
display the operational health indicators for each equipment unit of each drill rig on a single page on a video output device (see claim 1 above)

With respect to claim 12, Ellis et al discloses:
wherein each operational health indicator is or comprises a number indicative of the operational health of a corresponding equipment unit (see claim 3 above)

With respect to claim 14, Ellis et al discloses:
a third one of the operational health indicators is indicative of states of operational triggers associated with a corresponding equipment unit (see citations in claim 8 above)
each operational trigger is indicative of a predetermined threshold of operational performance of a corresponding equipment unit (see citations in claim 8 above)
each predetermined threshold of operational performance is within a normal operating range of a corresponding equipment unit (see citations in claim 8 above)

With respect to claim 15, Ellis et al discloses:
wherein a third one of the operational health indicators is indicative of an amount of deviation of measured operational performance of a corresponding equipment unit from expected operational performance of that equipment unit, and wherein the deviation amount is determined based on a mathematical model of that equipment unit (see citations in claim 9 above)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al (WO 20130180727 A1) in view of Israel et al (US Pat 10260332) (which was cited in the IDS of 04/05/21).

With respect to claims 4 and 13, Ellis et al discloses:
The apparatus of claim 1 (as applied to claim 1 above)
The apparatus of claim 11 (as applied to claim 11 above)
With respect to claims 4 and 13, Ellis et al differs from the claimed invention in that it does not explicitly disclose: 
wherein each operational health indicator is or comprises a color indicative of operational health of a corresponding equipment unit 
With respect to claims 4 and 13, Israel et al discloses:
wherein each operational health indicator is or comprises a color indicative of operational health of a corresponding equipment unit (column 16, lines 20-21 state, “The risk track 350 gives a graphic or color-based representation of risk for a particular depth.”; column 16, lines 44-47 state, “The charts may be colored to draw the viewer’s attention to areas of concern (e.g., green to indicate acceptable values, yellow to indicate an alert, orange or red to indicate areas of high concern).”; the limitation is obvious in view of the combination of Ellis et al in view of Israel et al. Ellis et al teaches the operational health indicators. Israel et al teaches color-based representations of risk.)
With respect to claims 4 and 13, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Israel et al into the invention of Ellis et al. The motivation for the skilled artisan in doing so is to gain the benefit of providing an easy-to-understand visual indicator of potential issues.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al (US PgPub 20180051552) discloses a bore trajectory system.
Gutarov et al (US PgPub 20220120176) discloses an adaptive drillstring condition determination.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        07/16/22


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                        07/19/2022